


110 HR 6641 IH: Small Business Owner Disaster Relief

U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6641
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2008
			Mr. King of Iowa (for
			 himself, Mr. Latham,
			 Mr. Loebsack,
			 Mr. Boswell, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to provide assistance to small business
		  concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Owner Disaster Relief
			 Act of 2008.
		2.Disaster relief
			 for small businesses
			(a)In
			 generalParagraph (1) of
			 section 406(a) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5172(a)) is amended by striking and at
			 the end of subparagraph (A), by striking the period at the end of subparagraph
			 (B) and inserting ; and, and by adding at the end the following
			 new subparagraph:
				
					(C)subject to paragraph (4), to a person that
				owns or operates a private business damaged or destroyed by a major disaster
				for the repair, restoration, reconstruction, or replacement of the facility and
				for the associated expenses incurred by the
				person.
					.
			(b)ConditionsSubsection
			 (a) of section 406 of such Act is amended by redesignating paragraph (4) as
			 paragraph (5) and by inserting after paragraph (3) the following new
			 paragraph:
				
					(4)Conditions for
				assistance to private businesses
						(A)In
				generalThe President may make contributions under paragraph
				(1)(C) to any private business only if the business has employed an average of
				25 or fewer employees during the 12-month period preceding the disaster.
						(B)Other
				conditionsContributions
				under paragraph (1)(C) shall be subject to the conditions under subsections
				(f), (g), (h), and (i) of section
				408.
						.
			
